An unpublis ‘- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

HIGH SIERRA RANCH HOME No. 68420
OWNERS ASSOCIATION, A NEVADA
‘ NONPROFIT BENEFIT
1 CORPORATION,

l Appellant, Fl L E D

vs
MICHAEL‘S PLUMBING, HEATING 8;

 

AIR, INC” DIBXA ONE HOUR HEATING JUL 1 7 2015

8: AIR CONDITIONING, A NEVADA wmmégb __
I CORPORATION, 35%ng I 
l Monﬁent, a DEPUTY mam "‘“ "

 

ORDER DISMISSING APPEAL

Appellant has filed a notice of withdrawal of appeal. The
notice is treated as a motion for voluntalﬁr dismissal. NRAP 4202)). Cause

‘ appearing, the motion is granted and this matter is dismissed.

It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: ﬁlm.le E-l_§5liﬂ,_lma.

cc: Hun. Lynne K. Simona, District Judge
Angius :32; Terry LLPfLas Vegas
Laxalt 85 N omura, Ltd/Reno
Washoe District Court Clerk

SUPREME COURT
OF
NEVADA

CLERK’S ORDER
my lawn